Title: To Thomas Jefferson from "Noname Iota," 12 April 1802
From: “Noname Iota”
To: Jefferson, Thomas


            Sir.
              Baltimore April 12. 1802
            I had an inclination to address you for some time, I know So much of the Manœuvres of the p. office that I judged the attempt hazardous at best—if not highly dangerous—I do at this time alter my handwriting as much as possible to make the subject intelligible.—Now, to the point. The most dangerous man belonging to the City, Washington, is J Wheaton, Sergeant. his family is in Canada, his Brother is a Captain in the B. Service at Quebec & he did come to New York, to Phila. & I suppose comes to Washinton regularly every year, in coloured cloathes. Now J Wheaton is the greatest Aristocrat, spie, informer &c of any man within the Scope of yr. Authority or power, and your Enemies among the Judges have availed themselves of their influence over the post Masters, to find out your secrets—now endeavour to intercept Wheaton’s dispatches beyond the Hudson, for he will not send them by the Ordinary Carriages untill out of reach, or secure his papers or set a spie to know Whether his Brother is come down this time, & you’ll find a nest pregnant with the seeds of every evil; Critical times are approaching;—The B & F fleets will be on our Coast, & in our rivers this Summer. Chase our Judge has been seen by the writer of this locked up in the post office Baltimore with Mr. Burrall—the post Master—You can easily devise a cypher & have letters dropt into the Suspected offices, and tried from post office to P Office and you’ll be able to detect defaulters—
            With due respect
            Noname Iota
          